     Case 4:19-cv-02844 Document 34 Filed on 12/17/19 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                               ENTERED
                                                                          December 18, 2019
Cause Number: 4-19-2844-
                                                                           David J. Bradley, Clerk

Style:              William Dexter Lucas v Carrington Mortgage Services, et al.

Appearances:

Counsel:                                     Representing:


  Walter McInnis (by phone)                  Carrington Mortgage Services, Inc.
                                             Mortgage Electronic Registration
                                              Systems, Inc.

  None                                       William Dexter Lucas




Date:    December 17, 2019                   ERO:           Yes

Time: 2:09 - 2:15, 2:19 – 2:20 p.m.          Law Clerk:     N/A

                                  HEARING
                             MINUTES AND ORDER

At the scheduling hearing, the following rulings were made:

The plaintiff has twice failed to appear for scheduling conferences. The plaintiff is
ordered within 7 days of this order to show cause as to why his case should not be
dismissed for failure to prosecute.

The Clerk will file the Minutes and Order and provide copies to the parties.


                                       __________________________
                                                  Peter Bray
                                          United States Magistrate Judge
